Citation Nr: 1314364	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) with this determination in March 2005, and timely perfected his appeal in March 2007.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In August 2009 and September 2011, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In accordance with the September 2011 remand, the Veteran was scheduled for an October 2011 VA examination to assess his right shoulder, lumbar spine, and cervical spine disabilities.  In the VA examination report, the examiner concluded that the Veteran had a normal right shoulder, and x-rays were normal.  He found no evidence that the Veteran's present right shoulder complaints were related to any military service incidents.  Additionally, he stated that if the Veteran had a significant shoulder condition, as he maintained since his time of service, he would have significant atrophy at the present time and he showed no atrophy whatsoever.  

However, in a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, a significant disability is not required for service connection.  Only a "current disability" is required.  The Board notes that the September 2005 VA examiner diagnosed the Veteran with right shoulder impingement with AC joint arthritis and tendonitis of the right rotator cuff musculature.  Thus, notwithstanding the October 2011 VA examiner's finding of a normal right shoulder, the Board finds that sufficient evidence exists to indicate that the Veteran has right shoulder impingement with AC joint arthritis and tendonitis of the right rotator cuff musculature that may be associated with in-service incidents, thus, triggering the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Further, the VA examiner failed to review and discuss pertinent VA treatment records that document further medical tests and diagnoses for the right shoulder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Specifically, the examiner did not discuss the September 2002 MRI report of the right upper extremity, which showed degenerative changes with moderate to severe impingement at the muscular tendinous portion with mucinous degenerative changes at this level.  Tendinosis was also noted in the mid supraspinatus tendon.  Additionally, degenerative changes noted involving the glenohumeral joint with mucinous degenerative changes involving the superior and inferior glenoid labra.  Previous trauma and nondisplaced tears of the superior glenoid labrum could not be ruled out.  Additionally, VA outpatient treatment records note diagnoses of right shoulder tendonitis and bursitis.  

Furthermore, in a November 2004 statement, the Veteran related his cervical spine condition to an in-service injury on or about September 1974, while stationed in Frankfort, Germany.  Although the October 2011 VA examiner noted an opinion based on secondary service connection to his right shoulder disability, an opinion to discuss direct service connection for his cervical spine condition has not been obtained.  Based on the evidence of record, VA must consider whether service connection for a cervical spine condition is warranted on a direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  

VA treatment records and the December 2002 MRI of the cervical spine report note that the Veteran had neck pain radiating to the right shoulder and arm.  Based on this evidence, it is unclear to the Board if the Veteran's right shoulder condition was caused and/or aggravated (permanently worsened) by his cervical spine condition.  If the Veteran's cervical spine condition is found to be service-connected, a medical opinion regarding secondary service connection for the Veteran's right shoulder condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, the examination report is not adequate for rating purposes, and these matters must be remanded.  See 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The Board is without medical expertise to determine if the Veteran's right shoulder, cervical or lumbar spine disabilities are related to an in-service incident, disease, or injury, or secondary to a service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA addendum medical opinion is necessary in order to address the Veteran's contentions and reconcile all diagnoses stated in reference to the Veteran's claim of service connection for a right shoulder, cervical and lumbar spine disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the August 2009 Board Remand instructed the RO to obtain clinical, inpatient, and hospital records for 1974, while the Veteran was assigned to the 32nd Signal Battalion in Germany.  However, the November 2009 records request only solicited clinical records from the Irwin Army Hospital at Fort Riley, Kansas.  As it does not appear that records for treatment while stationed in Germany were requested, further efforts to obtain a complete copy of these records should be undertaken before the Board renders a decision in this case.  Stegall v. West, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1) Contact the National Personnel Records Center and/or any other appropriate agency, and request copies of the Veteran's complete clinical/inpatient/hospital records in Frankfort, Germany, while assigned to the 32nd Signal Battalion.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

2) After the foregoing, the claims file and a copy of this remand should be returned to the VA examiner who conducted the October 2011, VA examination for an addendum to this examination report.  If the VA clinician is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate VA clinician for his or her review.  

In an addendum report, the VA clinician should:

A. Identify all right shoulder disabilities currently of record, to include right shoulder impingement with AC joint arthritis, tendonitis of the right rotator cuff musculature, and bursitis.  The examiner should opine as to whether it is at least as likely as not that any current right shoulder condition had its onset in service or is related to any in-service disease, event, or injury.

B. Identify all cervical spine disabilities currently of record, to include disc degeneration, radiculopathy, and stenosis.  The examiner should opine as to whether it is at least as likely as not that any current cervical spine condition had its onset in service or is related to any in-service disease, event, or injury.

C. If the Veteran's cervical spine disability is found to be service-connected, the examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder disabilities were caused OR aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his cervical spine disability.  

Please specifically address whether there was any increase in severity of the Veteran's right shoulder disabilities that were proximately due to or the result of the Veteran's cervical spine disability, and not due to the natural progress of the Veteran's right shoulder disabilities. 

D. The examiner should also reconfirm or if necessary, amend his or her findings with regard to the Veteran's lumbar spine condition.  As noted above, identify any current disability, and for any current disability identified, opine whether it is at least as likely as not related to service or any service-connected disability. 

In offering this opinion, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, VA and private treatment records, the June 1977, January 1993, September 2002, April 2003, September 2005, and October 2011 VA examination reports, the September 2002 MRI report, lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

